COOK, Judge
(dissenting):
The sleeping juror is not a new phenomenon in the trial of a case; and there are proper ways to meet the situation when confronted with it. The general rule is summarized as follows:
While such matter may be a ground for a new trial where the objection was promptly raised and prejudice is shown, the fact that a juror was asleep in the jury box during a portion of the trial is not alone ground for a new trial, especially where accused has knowledge of the fact and fails to object at the time, or where it appears that accused was not prejudiced. The length of time during which the juror slept and the importance of the evidence, if any, which was taken during this period, may be considered on the motion for a new trial. The mere fact that a juror became drowsy for a short time is not of itself ground for a new trial. The same has been held of a juror’s failure to hear and understand part of the evidence.
24 C.J.S. Criminal Law § 1449(8) (1961) (footnotes omitted). See also United States v. Koleske, 24 C.M.R. 652 (A.F.B.R.1957), petition denied, 24 C.M.R. 311 (1957); Early v. United States, 309 F.Supp. 421 (D.Kan. 1969).
On this record I am convinced that the defense’s failure to express its dissatisfaction with the juror at trial precludes the accused from now raising the issue especially as, in my opinion, the possibility of prejudice is virtually nonexistent since throughout his instructions the trial judge constantly paused to determine whether any member had a question about that part of the instructions immediately preceding the pause.
I agree with Judge Perry that the record was not altered. What was done was that the reporter interjected his own interpretation of the reason for the trial judge’s remark. As the trial judge is responsible for the verity of the record, I believe his direction to the reporter to delete his note was justified. The authenticated record, therefore, stands unimpeached.
I have considered the other allegations of error, including the claim of the sufficiency of the evidence of the findings of guilty of specification 1, Charge I, and I believe there is no ground for disapproval of the decision of the Court of Military Review.